Title: [Diary entry: 23 October 1770]
From: Washington, George
To: 

Tuesday 23. Several imperfect Accts. coming in agreeing that only one Person was killd, & the Indians not supposing it to be done by their people, we resolvd to pursue our passage, till we coud get some more distinct Acct. of this Transaction. Accordingly abt. 2 Oclock we set out with the two Indians which was to accompany us, in our Canoe, and in about 4 Miles came to the Mouth of a Creek calld Seulf Creek, on the East side; at the Mouth of which is a bottom of very good Land, as I am told there likewise is up it. The Cross Creeks (as they are calld) are not large, that on the West side however is biggest. At the Mingo Town we found, and left 60 odd Warriors of the Six Nations going to the Cherokee Country to proceed to War against the Cuttawba’s. About 10 Miles below the Town we came to two other cross Creeks  that on the West side largest, but not big; & calld by Nicholson French Creek. About 3 Miles or a little better below this, at the lower point of some Islands  which stand contiguous to each other we were told by the Indians with us that three Men  from Virginia (by Virginians they mean all the People settled upon Redstone &ca.) had markd the Land from hence all the way to Redstone—that there was a body of exceding fine Land lying about this place and up opposite to the Mingo Town—as also down to the Mouth of Fishing Creek. At this Place we Incampd.